Appellants were arrested charged with "prize fighting," and the bond of each fixed at $5000. Being unable to give this bond, they resorted to the writ of habeas corpus, and the district judge, upon hearing the same, reduced the bail to the sum of $2500 each. Appellants claim this amount is excessive, and they are totally unable to give such bond. The record shows their inability to give bond in this amount. The punishment for this offense is not less than two nor more than five years confinement in the penitentiary. It also shows that the grand jury refused to indict appellants for this offense, and so reported to the court; but that body was reinstructed by the court with reference to the matter and the court being still in session indictment may be returned. Under the statute it seems they are not entitled to their discharge in any event until the adjournment of the grand jury for the term. Under the circumstances we believe the amount of the bail fixed by the trial judge is excessive, and amounts to a deprivation of bail, and we therefore fix the amount of the bail at $1000 each; and upon giving bond in this sum, in accordance with the terms of the law, they will be released from custody.
Bail reduced.